Citation Nr: 1727466	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  16-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Memorial Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government furnished memorial headstone or grave marker.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps during World War I from April 1918 to April 1919.  The Appellant seeks benefits as his next of kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service Processing Site in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished memorial headstone or marker.


FINDING OF FACT

In June 2017, prior to promulgation of an appellate decision, the NCA notified the Board that the appellant's claim had been granted in full.


CONCLUSION OF LAW

Since the benefit remaining for appellate consideration has been granted, no present case or controversy exists, and there is no allegation of fact or law properly before the Board.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The appellant brought a claim in June 2014 for entitlement to a Government-furnished memorial headstone or grave marker on behalf of the Veteran.  The NCA denied the claim in October 2014 and March 2016 determinations, and the Appellant timely appealed the claim to the Board.  In June 2017, prior to a determination by the Board as to the matter in controversy, the NCA notified the Board that the benefits sought by the appellant had been granted in full by the NCA.  Therefore, there is no remaining allegation of error of fact or law in the determination of this claim.  38 U.S.C.A. §§ 7104, 7105(d) (5) (West 2014); 38 C.F.R. §§ 19.7, 20.101, (2016).  As such, the Board is without jurisdiction to review the appeal with respect to this issue, and the issue of entitlement to a Government furnished memorial headstone or grave marker is moot. 


ORDER

The appeal pertaining to the issue of entitlement to a Government furnished memorial headstone or grave marker is dismissed.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


